Title: Theodorus Bailey to Thomas Jefferson, 25 January 1813
From: Bailey, Theodorus
To: Jefferson, Thomas


          Dear Sir, New York 25. January, 1813.
          In place of the map of the northern and western parts of this State, by Mr Lay, which I some time since promissed to send you, I substitute and now transmit herewith, that of the Canadas; having found upon examination that the former is little more than an abstract of Simeon DeWitt’s map; and that the latter is original and more comprehensive, and includes a particular description of the seat of war on the lines: it is likewise accompanied by a Gazetteer of Upper and Lower Canada, a plan of the City of Quebec &ca 
          For the kind expressions of personal regard conveyed in your favor of August 9. please accept my cordial thanks, and the assurance of a reciprocity of friendly sentiment.
          In relation to the British possessions on our Continent, I think with you that it is all important we should speedily wrest them from the Enemy:—this is “a consummation devoutly to be wished”; and I cherish a hope that, profiting by past experience, this will be accomplished during the ensuing spring and summer, with fewer disasters and less loss than have been sustained in the late campaign.
          According to recent advices from Great-Britain we have ground to apprehend that a large naval force will be employed in the spring to harrass our trade, and blockade our ports; our gallant little Navy may consequently be driven from the Ocean—in this state of things the prevalent opinion among our Republican Citizens is, that fast sailing Privateers, which could put to Sea with facility from Ports inaccessible to large ships, and calculated to elude pursuit, would be the best species of force to annoy the commerce of the Enemy—but it appears by late proceedings in Congress, that an indisposition exists in that Branch of Government to encourage that kind of warfare: in consequence of this impression a number of private armed Vessels have been withdrawn from that service; and there is cause to apprehend, that no more will be equiped, and few hereafter employed.Admiral Warren is now cruising off our port, and captures every thing coming in or sailing from the City.
          The map &ca herewith sent, were only completed a day or two since; which will account for my not complying with my promise at an earlier day.—I beg you to be assured that I shall at all times be happy to serve you in any business you may have in this City or State, and to furnish you with any article that may contribute to your pleasure or advantage—and hope you will at all times freely command me.
          With great respect and esteem I am your faithful & Obedient servant,Theodorus Bailey.
        